Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 11, 2019

                                     No. 04-18-00811-CR

                                Richard Anthony STEWART,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B17-802
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER
        The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. No
further extensions absent extraordinary circumstances. The appellant’s brief is due on March 4,
2019.

                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court